Ibach, J.
*941. 2. *93Appellants’ briefs utterly fail to comply with the rules of this court. Among other defects, no proposi*94turns or points are stated, nor are any authorities cited in support of any error attempted to he presented, and for this reason alone nothing is before us for our consideration. Rupel v. Ohio Oil Co. (1911), 176 Ind. 4, 95 N. E. 225, Ann. Cas. 1913 E. 836; Albaugh Bros., etc., Co. v. Lynas (1911), 47 Ind. App. 30, 93 N. E. 678; Schilling v. Quinn (1912), 178 Ind. 443, 99 N. E. 740. However, upon examination of the transcript, we find no assignment of errors. An assignment of errors is necessary to give this court jurisdiction. Elliott, App. Proc. §303; Ewbank’s Manual §124. In the absence of an assignment of errors, the cause must be dismissed.
Appeal dismissed.
Note. — Reported in 104 N. E. 887. See, also, under (1) 2 Cyc. 1013. (2) 2 Cyc. 1010.